P wiDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the first dielectric layer further includes a second conductor pattern and a wiring pattern, each of the second conductor pattern and the wiring pattern is disposed in at least the interior of the first dielectric layer, and the wiring pattern horizontally connects the first conductor pattern and the second conductor pattern.  
 	Choudhury and Gu - both of record - are cited as teaching some elements of the claimed invention including a multilayer substrate including a first dielectric layer a first conductive pattern, a second dielectric layer comprising a different material from a material of the first dielectric layer, a radiation element provided on the second dielectric layer, a conductor pin, and a feeding wire.


Regarding independent claim 8, patentability exists, at least in part, with the claimed features of wherein the first dielectric layer further includes a second conductor pattern and a wiring pattern, each of the second conductor pattern and the wiring pattern is disposed at least inside the first dielectric layer, and the wiring pattern horizontally connects the first conductor pattern and the second conductor pattern.  
 	Choudhury and Gu are cited as teaching some elements of the claimed invention including a manufacturing method for an antenna-integrated type communication module the method comprising preparing a multilayer substrate including a first dielectric layer and a first conductor pattern disposed on disposed at least inside the first dielectric layer, a plurality of lands disposed on an upper surface of the first dielectric layer, bonding conductor pins onto the plurality of lands, forming a second dielectric layer on the multilayer substrate in such a manner as to cover the conductor pins, and forming radiation elements on the second dielectric layer. 	
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/DAVID E LOTTER/Examiner, Art Unit 2845